PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/466,641
Filing Date: 22 Mar 2017
Appellant(s): Hileman et al.



__________________
Joseph W. Wolfe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 November 2021 in response to the Office action mailed out on 29 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(Note: Not all rejections listed were argued in the Appeal Brief filed on 
Claim 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al. (US 20180129634 A1), in further view of Decker et al. (US 20110119571 A1) in further view of Harrison et al (US 20110302510) in further view of Chandra (US 8661031, 2014)
Claim 7, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al in further view of Decker in further view of Harrison et al in further view of Chandra in further view of Rej (US 7243302)
Claim 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaji et al in further view of Decker in further view of Harrison et al in further view of Chandra in further view of in view of Srinivasan et al. (US 20170220587)


(2) Response to Argument
1) On page 7, in regards to Claims 4 and 19 rejected under 35 USC 112, 2nd paragraph, Appellant states the claim language is definite. However, the Examiner disagrees. 
The Examiner provides the reasons below why Claims 4 and 19 were rejected under 112, 2nd paragraph.
A) Claim 4 recites the limitation " generating the presentation view includes:3 of 15 WEST\293396904.1Application Serial No. 15/466,641DocketNo.: 381805-307301 Client Ref. P946US1 determining that the particular node is associated with at least one of the first and second indicia of importance based on the attribute information for the particular node; and selecting the a first portion of content corresponding to the particular node for inclusion in the presentation view based on the determination that the particular node is associated with the at least one of the first and second indicia of importance. " Claim 4 depends on Claim 2. Claim 2 discloses multiple particular nodes such as:  “first particular node” and a “second particular node”. It is unclear to the Examiner if “the particular node” should depend on “first particular node” or a “second particular node” or a new element.  Therefore, Claim 4 is including additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
B) Claim 19 recites the limitation " generating the presentation view includes: 3 of 15 WEST\293396904.1Application Serial No. 15/466,641DocketNo.: 381805-307301 Client Ref. P946US1determining that the particular node is associated with at least one of the first and second indicia of importance based on the attribute information for the particular node; and selecting the a first portion of content corresponding to the particular node for inclusion in the presentation view based on the determination that the particular node is associated with the at least one of the first and second indicia of importance. " Claim 19 depends on Claim 18. Claim 18 discloses multiple particular nodes such as:  “first particular node” and a “second particular node”. It is unclear to the Examiner if “the particular node” should depend on “first particular node” or a “second particular node” or a new element.  Therefore, Claim 19 is including additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.

	2) On pages 7-13, in regards to independent claims 1, 9, and 17, Appellant  argues that none of the prior art references, in particular, Sivaji, Decker, and Chandra do not teach the following limitations/subject matter:
the first indicia of importance corresponds to comments associated with a particular portion of content and wherein the second indicia of importance corresponds to a revision history associated with another particular portion of content;
determining whether the portion of content corresponding to the node has an indicia of importance value above a threshold value, wherein the indicia of importance value is a first indicia of importance value corresponding to the first indicia of importance or a second indicia of importance value corresponding to the second indicia of importance;
removing second portions of content that have the indicia of importance value below or at the threshold value
Appellant  states that Sivaji was only used as a primary reference and conceded that Sivaji did not teach the above limitations. 
Furthermore, Appellant  argues the text score of Decker is not the same/equated to the claimed “indicia of importance value”. Appellant argues that the text score in Decker cannot be construed as the claimed indicia of importance value. As claimed, the indicia of importance value “is one of a first indicia of importance value corresponding to the first indicia of importance or a second indicia of importance value corresponding to the second indicia of importance” where “the first indicia of importance corresponds to comments associated with a particular portion of content” and “the second indicia of importance corresponds to a revision history associated with another particular portion of content”
In addition, Appellant argues that Decker cannot be combined with Sivaji since the technology of Decker is significantly different than the technology of Sivaji. Appellant argues Sivaji utilizes a machine learning process to generate distilled content of a content item and Decker discloses text scores such that the text score of Decker would have no bearing on the machine learning process.
Furthermore, Appellant argues that Chandra did not teach the subject matter/limitation of the claimed first indicia of importance “corresponds to comments associated with a particular portion of content” and the claimed second indicia of importance corresponds to “a revision history associated with another particular portion of content.” Appellant argues that the factor for generating a document relevance score is not equivalent to the claimed first and second indicia of importance. Appellant argues that number of highlights associated with a document and the number of comments associated with the document are not the same as the claimed first indicia of importance corresponds to comments associated with a particular portion of content and  the second indicia of importance corresponds to a revision history associated with  another particular portion of content. Thus, Appellant argues the relevance scores of Chandra are different than the claimed elements. Furthermore, the Appellant argues the combination of Chandra with Sivaji is improper also. Appellant argues the motivation of Chandrea to combine with Sivaji would not provide a better and desirable method of determining content relevance but yield a system in Sivaji that is able to rank webpage search results in addition to distilling content from an uploaded content item. In addition, Appellant argues that the combination of Chandra with Sivaji is improper because it was based on hindsight reasoning.
Furthermore, Appellant argues that the combination of Sivaji, Decker, and, Chandra is based on hindsight reason. Also, Appellant argues that no one would combine Sivaji, Decker, and, Chandra because they are different inventions.
Finally, Appellant argues that none of the references of Harrison, Hausler, Rej, or Srinivasan, either alone or in combination, cures the deficiencies of Sivaji, Decker, and Chandra.
	However, the Examiner agrees.
The Examiner respectfully states while Appellant states that the cited art (Sivaji, Decker, and Chandra) does not teach the limitations “determining whether the portion of content corresponding to the node has an indicia of importance value above a threshold value, wherein the indicia of importance values a first indicia of importance value corresponding to the first indicia of importance or a second indicia of importance value corresponding to the second indicia of importance;” and “removing second portions of content that have the indicia of importance value below or at the threshold value”, Appellant’s Appeal Brief does not provide any arguments on why and how exactly Sivaji, Decker, and/or Chandra do not teach this subject matter/these limitations. Appellant’s arguments only focus the subject matter/limitation “the first indicia of importance corresponds to comments associated with a particular portion of content and wherein the second indicia of importance corresponds to a revision history associated with another particular portion of content”. Since there no explicit arguments in regards to the subject matter of “determining…” and “removing…” disclosed/provided in Appellant’s Appeal Brief, the Examiner respectfully directs the Board to the rejection explained in recent Final Office action, mailed on 6/29/2021, on why these limitations remain rejected under the same grounds of rejection. The Examiner will not provide any further comment on this subject matter in this Answer.

	Furthermore, the Examiner respectfully states that the combination of Sivaji, Decker, and Chandra, together, were used to teach the limitation “identifying,… rules related to one or more indicia of importance, the rules comprising a first value corresponding to a first indicia of importance associated with a particular portion of content and a second value corresponding to a second indicia of importance associated with another particular portion of content”. Sivaji discloses receiving, by a content management system, an invocation of a presentation mode for a content item 
	Furthermore, the claim language of the subject matter “identifying,… rules related to one or more indicia of importance, the rules comprising a first value corresponding to a first indicia of importance corresponds to comments associated with a particular portion of content and a second value corresponding to a second indicia of importance corresponds to a revision history associated with another particular portion of content” is broad. In regards to the first indicia of importance corresponds to comments associated with a particular portion of content, the language does not limit or define what it means the importance corresponds to comments or how the importance corresponds to the comments. In other words, the language is silent and does not clarify how the exactly 

Thus, based on the broadest reasonable interpretation of language of the limitation, Sivaji discloses receiving, by a content management system, an invocation of a presentation mode for a content item accessible to collaborators of the content item for editing and sharing (e.g., FIG. 3, [0029], [0056]: using file menu option 302 ‘Generate Slide Presentation’ to generate a slide presentation using the currently opened data file 116, wherein the data file 116 is a collaborative document shared with one or more users).
However, Sivjai fails to specifically teach identifying, by the content management system, rules related to one or more indicia of importance, the rules comprising a first value corresponding to a first indicia of importance associated with a particular portion of content  and a second value corresponding to a second indicia of importance associated with another particular portion of content; parsing, by the content management system, portions of content corresponding to the first and second indicia of importance and assigning values to each portion of content based on the identified 
However, Decker discloses heuristically selecting nodes from a DOM tree to assign initial text scores according to a set of heuristic rules. Decker discloses recursively walking through a DOM tree to identify the nodes of the tree and assign each node a text score. Each text score assigned to a node of the DOM tree indicates a degree of possibility the node represents an article. A text score for a node depend on one or more characteristics of the node including the number of text characters, the number of links to additional documents, the number of immediate child nodes, and/or other characteristics. (rules) (0043-44) Thus, the text score assigned for a node is a value corresponding to an indicia to an importance. Furthermore, Decker discloses determining the number of characters each node corresponding to the document element has and assigned a text score based on that.(0043) Therefore, Decker 
Therefore, Decker discloses identifying multiple rules related to different indices of importance, the rules comprising a first value correspond to a first indicia of importance and a second value corresponding to a second indicia of importance and parsing portions of content corresponding to the first indicia of importance and second indicia of importance and assigning values to each portion based on the identified rules.

Furthermore, Decker discloses generating, by the content management system, a presentation view based on the tree structure representation and the one or more indicia of importance by: traversing at least one node of the plurality of nodes in the tree structure representation; for the at least one node, determining whether the portion of content corresponding to the node has an indicia of importance value above a threshold value, wherein the indicia of importance value is a first indicia of importance value corresponding to the first indicia of importance or a second indicia of importance value corresponding to the second indicia of importance; based on the determining, selecting first portions of content that have the indicia of importance value above the threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Sivaji with the cited features of Decker 
Furthermore, the Examiner respectfully states that Sivaji and Decker are combinable and share a similar field of endeavor. Sivaji discloses obtaining content for a slide presentation. (abstract) A slide presentation is comprised of received content. (0024) 0022 discloses the content may be text. Decker teaches obtaining content such as text and combining the obtain content to form a presentation for display (Abstract, Claim 1) Both arts disclose obtaining content and using the obtain content to form a presentation for display. Decker also includes additional features as determine text scores for the content and using thresholds to determine which content should be in the presentation. Thus, both arts share the same field of endeavor and are combinable. Furthermore, the Examiner is not combining whole inventions by brute force when the Examiner stated the obvious statement in combining the Sivaji reference and Decker. The Examiner is merely modifying Sivaji with the feature of Decker since Decker discloses providing the functionality of not only obtaining content to form presentation but also assigning text scores to content wherein the text score is combination of multiple characteristics/importance/weights. These text scores are using to pick which contents are to be in the presentation. Thus, Decker would add another feature to Sivaji that Sivaji lacked. Thus, Sivaji is being modified by this disclosed feature of Decker of its text scores for selecting content and not the entire invention of Decker. Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In addition, the Examiner respectfully states "the teachings relied upon were repeated in a number of references further strengthens the conclusion of obviousness." Kansas Jack, Inc. v. Kuhn, 719 F.2d 1144, 1150 (Fed. Cir. 1983). In this case, the Examiner respectfully states that the actual motivation used to combined Sivaji with Decker’s feature of using text scores when adding content to the presentation can be found in the Decker itself. The Examiner states the motivation used can be found in Paragraph 0004 of Decker which states “Therefore, accessing content or invoking interactive applications included in web documents via traditional browsers do not provide users with smooth, focused 
Furthermore, the cited art fails to specifically disclose the first indicia of importance corresponds to comments with content and the second indicia of importance corresponds to a revision history with content. However, Chandra discloses calculating a score for content of a document wherein the score is determined based on weighted factors that include number of past highlights and a number of comments. In other words, the score is calculated based on the combination on a first indicia corresponding number of past highlights (form of revisions that previous occurred) associated with a document (particular portion of content) made and a second indicia corresponding number of comments associated with a document (particular portion of content). (Col 6, lines 12-18; Claim 1) (Note: Col 6, lines 12-18 should have Col 5, lines 12-18. This was merely a typographical error and not a change in the rejection or rationale of the rejection). Furthermore, for more clarification purposes, Claim 1 clearly states “the document relevance score of a document is determined by a plurality of weighted factors comprising: a number of past highlights made on the document, a number of users that made highlights on the document, a number of comments made on the document, a number of times the document has been shared, a number of times the document has been viewed, a past rating of the document, a content of the document, a content of a past highlight, a content of a specific sections of the document, a relevance of the users that contributed an activity associated with the document, a set of ratings of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Sivaji with the cited features of Chandra since it would have provided the benefit of a better and desirable method of determining content relevance.
Furthermore, the Examiner respectfully states that the combination of Sivaji and Decker are combinable and share a similar field of endeavor. As indicated above, the combination of Sivaji and Decker discloses obtaining content for a presentation, determining which content should be in the presentation based on text scores and selecting the content for presentation based on the text scores. Furthermore, the Examiner adds that Sivaji and Decker both deal with documents (Sivaji: 0021-0022) Decker: Abstract, Claim 1) Chandrea deals with documents/content and determining relevancy scores for the content/document. (Claim 1) Thus, all of the references deal with documents. Chandra discloses determining a score for the document/content that is also a feature in Decker. Chandra also discloses using the score of a document/content to be selected for presentation. (Claim 1: providing the documents based on document relevance score) Thus, Chandra also discloses obtaining document/content to be presentation. All arts disclose obtaining content and present the obtain content. Decker also includes additional features as determine text scores for the content and using thresholds to determine which content should be in the presentation. Chandra also includes determining scores for content/documents and selecting documents based on the scores. Thus, all arts share the same field of endeavor and are 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, the combination of the cited art, Sivaji, Decker, and Chandra teaches the argued subject matter on page 8-13 of the filed Appeal Brief based on the language used. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID FABER/Examiner, Art Unit 2177  
                                                                                                                                                                                                      Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177  

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.